Citation Nr: 1441113	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints. 

2. Entitlement to an initial rating in excess of 10 percent prior to February 18, 2011, and in excess of 40 percent thereafter, for service-connected rheumatoid arthritis of the right knee. 

3. Entitlement to an initial rating in excess of 10 percent for service-connected diffuse arthritis of the right foot. 

4. Entitlement to an initial rating in excess of 10 percent for service-connected diffuse arthritis of the left foot. 

5. Entitlement to an effective date earlier than February 18, 2011, for the award of a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and R. S.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Decision Review Officer (DRO) at the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the disabilities on appeal and assigned each 10 percent initial ratings, effective October 6, 2004. Also, the earlier effective date matter comes to the Board on appeal from an August 2011 rating decision of the Appeals Management Center (AMC) which granted a TDIU, effective March 8, 2011. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2010, as to claims of entitlement to increased initial ratings for his service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet. A transcript of that hearing has been associated with the claims file. He has not elected to be heard by the Board as to his claim of entitlement to an earlier effective date for his TDIU.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the Veteran's representative began the hearing with immediate questioning as to the Veteran's symptoms and treatment history. Both the Veteran and R. S. provided testimony as to his symptoms and the effect of such on his daily life. Thus, through the representative's questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence. The VLJ specifically sought testimony as to the Veteran's treatment providers. Further, neither the Veteran nor his representative or current attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any party identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

This case, as to claims of entitlement to increased initial ratings for his service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet, was previously remanded by the Board in September 2010 for additional development. 

The August 2011 rating decision discussed above also assigned a 40 percent initial rating to service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, effective October 6, 2004, and a 40 percent rating to service-connected rheumatoid arthritis of the right knee, effective March 8, 2011. 

In January 2012, the Board denied the Veteran's perfected claims of entitlement to an initial rating in excess of 40 percent for service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, and initial ratings in excess of 10 percent each for service-connected diffuse arthritis of the left foot and right foot. However, the Board granted the Veteran a 40 percent rating for service-connected rheumatoid arthritis of the right knee, effective February 18, 2011.

A January 2012 rating decision effectuated the Board's January 2012 decision and assigned the February 18, 2011, effective date of the Veteran's 40 percent rating for service-connected rheumatoid arthritis of the right knee to his grant of a TDIU, already in place. 

In a September 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's January 2012 decision and noted that the issue of entitlement to an earlier effective date for a TDIU was not reasonably raised to the Board. 

However, in February 2014, the Court vacated the Board's January 2012 decision and remanded the matters for proceedings consistent with the parties' February 2012 Joint Motion for Remand (JMR). The JMR addressed the decision of the Court in Bryant, which held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issue and suggest the admission of evidence that may have been overlooked. Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board. Board hearings were instead to be governed by the hearing provisions in 38 C.F.R. Part 20, subpart H. See 76 Fed. Reg. 52,572 (Aug. 23, 2011). On September 9, 2011, the National Organization of Veterans' Advocates (NOVA) petitioned the United States Court of Appeals for the Federal Circuit (Federal Circuit) for direct review, and asserted that the hearing clarification rule was procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed under 5 U.S.C. § 503 of the Administrative Procedure Act. 

In order to moot NOVA's petition for review, VA agreed to repeal the hearing clarification rule, and further agreed that, prior to the repeal of this rule, it will not apply the provisions of the hearing clarification rule to appeals before the Board. In accordance with this agreement, prior to the repeal of the hearing clarification rule, VLJs and Acting VLJs should not apply the provisions of the hearing clarification rule to appeals before the Board, and should apply the interpretation of VA's hearing regulations announced by the Court in Bryant. That interpretation is that VLJs and Acting VLJs conducting hearings have "a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim" and "must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record." Bryant, 23 Vet. App. at 496; see VAOGCPREC 22-12 (April 4, 2012).

The JMR noted that part of VA's Proposed Plan included VA's promise to vacant any affected Board decision and provide each affected claimant a new hearing. For cases before the Court, the opportunity for a JMR to reacquire jurisdiction over such cases was provided. As such, in this case, a JMR was agreed upon, and the JMR noted that the claim should be remanded to the Board "for a new decision and, should the Appellant request it, a new hearing." The Board sent the Veteran and his attorney a letter to this effect in May 2014, and in a May 2014 response, the Veteran asserted that he did not desire an additional hearing before the Board. 

The Board notes that at the time of the January 2012 decision, the issue before it, as to the increased rating claim for the right knee, was captioned as entitlement to an initial rating in excess of 10 percent prior to March 8, 2011, and in excess of 40 percent thereafter, for service-connected rheumatoid arthritis of the right knee. While the Board's January 2012 decision granting the 40 percent rating as of February 18, 2011, was vacated, it was effectuated by a January 2012 rating decision and such remains in effect. The issue is currently captioned on the title page herein to reflect such.

In a March 2011 statement, the Veteran reported that a prior VA examiner did not report or consider his complaints regarding his left knee or sciatica. To the extent that the Veteran intended to raise claims of entitlement to service connection for a left knee disability and a lower extremity disability characterized by sciatic complaints not considered in his already service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, the claims are raised and have not been adjudicated by the AOJ. As the Board did not have jurisdiction over the raised claims, the Board refers them to the AOJ for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). 

At the time of the Board's January 2012 decision, the Veteran was represented by the Disabled American Veterans. However, by a VA Form 21-22a, Appointment of Individual as Claimant's Representative, received in May 2013, the Veteran revoked his prior representation in favor of Robert V. Chisholm, attorney.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is productive of pain, favorable ankylosis of the entire thoracolumbar spine, an altered gait, no additional limitation of joint function on repetitive motion, no sensory dysfunction, no motor dysfunction, and no separate neurological dysfunction.
 
2. Prior to February 18, 2011, the Veteran's service-connected rheumatoid arthritis of the right knee was productive of joint pain, extension to 0 degrees, flexion to 110 degrees, no episodes requiring bed rest or hospitalization or significant flare ups, and no findings of instability, dislocation of cartilage with frequent locking, pain, and effusion into the joint, or ankylosis. 

3. From February 18, 2011, the Veteran's service-connected rheumatoid arthritis of the right knee was productive of joint pain, extension to 0 degrees, flexion to 105 degrees, episodes of severe and weekly flare ups, less than four incapacitating episodes of arthritis a year, and no findings of ankylosis. 
4. The Veteran's service-connected diffuse arthritis of the right foot is productive of pain, tenderness, abnormal weight bearing, an antalgic gait, and X-ray evidence of moderate degenerative osteoarthritis of the first metatarsophalangeal (MTP) joint with soft tissue calcification raising the possibility of gout, and moderate, mild plantar and calcaneal spur; the right foot is not manifested by flatfoot, claw foot, malunion or nonunion of the tarsal or metatarsal bones with moderately severe or severe disability, or a moderately severe or severe foot injury.
 
5. The Veteran's service-connected diffuse arthritis of the left foot is productive of pain, tenderness, an antalgic gait, and X-ray evidence of moderate degenerative osteoarthritis of the first MTP joint with soft tissue calcification raising the possibility of gout, and moderate, mild plantar and calcaneal spur; the left foot is not manifested by flatfoot, claw foot, malunion or nonunion of the tarsal or metatarsal bones with moderately severe or severe disability, or a moderately severe or severe foot injury.

6. The Veteran's claim of entitlement to a TDIU was raised by his claims of entitlement to initial increased ratings for service-connected disabilities, received by VA on May 8, 2008; and there is no evidence of any earlier unadjudicated formal or informal claim of entitlement to a TDIU. 

7. There was no factually ascertainable evidence demonstrating entitlement to a TDIU dated prior to March 8, 2011.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 40 percent for service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5236, 5243 (2013).
 
2. Prior to February 18, 2011, the criteria for an initial rating in excess of 10 percent for service-connected rheumatoid arthritis of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5260, 5261 (2013).
 
3. From February 18, 2011, the criteria for an initial rating in excess of 40 percent for service-connected rheumatoid arthritis of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5260, 5261 (2013).
 
4. The criteria for an initial rating in excess of 10 percent for service-connected diffuse arthritis of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5279, 5283, 5284 (2013).
 
5. The criteria for an initial rating in excess of 10 percent for service-connected diffuse arthritis of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5279, 5283, 5284 (2013).
 
6. The criteria for an effective date earlier than February 18, 2011, for the award of a TDIU, have not been met. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R.           §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's increased rating claims, including his earlier effective date claim related to his TDIU, arise from his disagreement with the initial rating and effective date assigned following the grant of service connection or a TDIU. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations of his thoracolumbar spine in May 2005, July 2006, and March 2011. He was afforded VA examinations of his right knee and right and left feet in July 2006 and February 2011. There is no evidence, and the Veteran does not assert otherwise, that the VA examination reports are deficient in any manner. The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disabilities in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

As noted above, the Veteran participated in a Board hearing in June 2010. The Veteran has not indicated that he was seen regarding his disabilities by any provider or at any time other than the treatment reflected in the current records on file. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AMC provided the Veteran VA examinations in February 2011 and March 2011 and issued a Supplemental Statement of the Case (SSOC) in August 2011. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Pertinent Laws and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204 07 (1995). 

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function. Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 CF.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not just limited to cases where there is arthritis). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id; see 38 C.F.R. § 4.40.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

DC 5002 provides ratings for rheumatoid arthritis. 38 C.F.R. § 4.71a, DC 5002. Rheumatoid arthritis disability can be assigned ratings based on active or inactive disease processes. Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling. When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned. Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling. One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling. Id.

DC 5002 further provides that chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved. Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis. The higher evaluation will be assigned. Id.

Analysis
 
1. Diffuse Ankylosis of the Thoracolumbar Spine with Sclerosis of Both Sacroiliac Joints

The Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints was initially rated as 40 percent disabling, effective October 6, 2004 under DC 5002-5236. This hyphenated diagnostic code is read to indicate that rheumatoid arthritis is the service-connected disorder, and it is rated as if the residual condition is sacroiliac injury and weakness under DC 5236. 38 C.F.R. §§ 4.27, 4.71a, DCs 5002, 5236. The Board has analyzed the claim under the appropriate diagnostic codes applicable to the spine, pertaining to sacroiliac injury and weakness. 38 C.F.R. § 4.71a, DC 5236. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. Id. Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id., see also Plate V, 38 C.F.R.           § 4.71a (2013). 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. Id. Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Under DC 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted. If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. Id. Note 1 to the DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician. Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. Id.

Turning to the evidence, the Veteran contends that his current service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints warrants a higher disability rating. During a June 2010 Board hearing, the Veteran testified that he had sciatica as due to his current back disability and spent his day laying on the couch and had to roll off the couch to get up. He also reported that he did not use any assistive devices, he was able to drive for a couple of hours before having numbness in the legs and feet, he was able to stand for about three to four minutes without pain, and he was able to walk up to 100 feet. The Veteran testified that he had continued pain radiating throughout his extremities. He reported having been confined to bed due to his back in the 1970's and that his current back disability affected his employment such that he had to quit his job. The Veteran also testified that his friend had to help him put his socks on and he required assistance doing all of his activities. The Veteran reported having pain and numbness into the lower extremities although he had no bowel or bladder problems except those problems associated with his prostate cancer. Finally, he reported being on medication for his orthopedic disorders with some relief. His friend and caretaker, R.S., testified that he spent most of his day, about 20 hours, laying on the couch, that he walked slowly and hunched over, and that he could pretty much get in and out of the car by himself.

A May 2005 VA outpatient treatment report revealed the Veteran was diagnosed with arthritis of the back and a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. An August 2005 VA outpatient X-ray report revealed that the Veteran had extensive hypertrophic degenerative arthritis within the lumbar spine, which may indicate diffuse idiopathic skeletal hyperostosis (DISH) syndrome, although clinical correlation was needed. Subsequently, an August 2005 X-ray report of the lumbar spine revealed vertebral body heights and disc spaces were intact, large bulky osteophytes bridging anteriorly throughout the lumbar spine and lower thoracic spine, and some sclerotic changes in the faces of L5-S1. A September 2005 VA outpatient treatment report reflects that the Veteran was diagnosed with lumbar spine degenerative disc disease and a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. 

In a July 2006 VA examination, conducted by a private provider, the Veteran reported a history of developing acute rheumatoid arthritis with multiple joint involvement while stationed in Japan in 1955. He stated he has been treated with high doses of aspirin at the time of acute flare up and was currently followed by VA with conservative management with pain medication and had minimal relief of symptoms. The Veteran reported that he was retired and that household chores which required standing, bending, and lifting increased his thoracolumbar back pain. He denied any significant prior orthopedic history for trauma to the thoracolumbar spine other than the development of rheumatoid arthritis. The Veteran complained of a loss of range of motion and a constant dull ache over the entire thoracolumbar spine. He denied any significant lower extremity radicular symptoms, bowel or bladder incontinence, episodes of incapacitating back pain that had required bed rest or hospitalization, or any significant flare ups. 

A physical examination revealed normal heel to toe mechanics without the aid of an orthopedic assistive device, no functional limitations on standing or walking, and a mildly accentuated thoracic curvature. The combined thoracolumbar forward flexion was 0 out of 90 degrees, side bending was 0 out of 30 degrees on the left and right, and rotation as 0 out of 30 degrees on the left and right. The Veteran's entire thoracolumbar spine was found to be ankylosed in a neutral position with moderate paraspinal muscle spasm in the lower thoracic region and entire lumbar region. The Veteran had pain on palpation of the interspaces lower thoracic region from T8 through T12 and the entire lumbar region from L1 to S1. He had negative sciatic notch tenderness, negative straight leg raising, motor function of five out of five, and Achilles reflex and patellar reflexes of +1. X-ray findings revealed ankylosis of the thoracic spine, diffuse ankylosis of the lumbar spine, early L4-L5 and L5-S1 lumbar disc disease, and sclerosis of the bilateral sacroiliac joints. The Veteran was diagnosed with ankylosis of the thoracolumbar spine, secondary to progressive rheumatoid arthritis. 

The examiner noted that, treadmill testing had to be discontinued after one minute as the Veteran developed an antalgic gait in the right lower extremity in reference to the right knee. Reexamination of the spine demonstrated the same level for spasticity and the Veteran did not have any range of motion with forward flexion or side flexion dynamics. The examiner found that the Veteran's ankylosis of the thoracic and lumbar spine would give him difficulty with bending, stooping or lifting. The examiner found that the Veteran would be rated as a limited community ambulatory without the aid of an orthopedic assistive device but this was secondary to his right knee and not the spine. 

A November 2006 VA outpatient treatment report reflect that the Veteran complained of chronic low back pain and pain with walking, he was noted to have degenerative arthritis, and he was treated with Tylenol with some relief. At this time, a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes, and the Veteran was diagnosed with osteoarthritis. In a March 2007 letter the Veteran's private physician reported that X-rays taken at his office revealed idiopathic osteoarthritis of the lumbar spine and that the Veteran had again become symptomatic. An April 2007 VA outpatient treatment report revealed physical evaluation findings of the musculoskeletal and central nervous systems included normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. 

In a July 2007 lay statement, the Veteran's friend and caregiver, R.S., reported that she had known the Veteran since 1986 and they had been living together for the past three years. She stated that she noticed his physical decline for the past 15 years and that he could hardly do anything. She also reported that the Veteran could not bend to reach his feet so she had to put his socks on and he had to roll of the couch in order to get up. Finally, she stated that, because of his condition, she had been doing all the washing, cleaning and cooking. 

VA outpatient treatment reports from October 2007 to April 2009 reflect the Veteran was treated for and diagnosed with osteoarthritis and degenerative joint disease of the back and legs with complaints of back and knee pain limiting activity. Physical evaluation of the musculoskeletal and central nervous systems during this period revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. In September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping. 

In a May 2009 letter, the Veteran's private physician reported that he had treated the Veteran since March 2007, and that, in his initial office visit, the Veteran had severe pain radiating down his left leg with a primary diagnosis of sciatica. He stated that the Veteran's sciatic pain abated with treatment but he continued to have chronic low back pain. The private physician reported that X-rays revealed degenerative lumbar vertebra and arthritic involvement and an evaluation exhibited an altered gait and gibbous with severe dorsal muscle rigidity. 
A December 2010 VA X-ray of the spine revealed findings compatible with DISH syndrome, degenerative disc disease at L4-L5, no spondylolisthesis, and inferior vena cava filter at the level of the L5 vertebral body. A January 2011 VA X-ray of the lumbosacral spine revealed findings of DISH syndrome, degenerative disc disease L4-L, no spondylolisthesis, facet arthropathy at L5/transitional vertebrae, and inferior vena cava filter at the level of the L5 lumbar vertebrae, no change. 

In a March 2011 VA examination, the Veteran complained of constant pain in the spine. He reported that he self-prescribed bed rest up to 14 hours per day, he was currently treated with medication with minimal relief of symptoms, and his sitting standing, and walking tolerance on most days was less than four hours. Symptoms of numbness, leg or foot weakness, and unsteadiness were reported as related to the spine disability. No symptoms of urinary urgency, urinary incontinence, urinary frequency, nocturia, fecal incontinence, obstipation, or erectile dysfunction were reported. The Veteran also reported having a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain which was severe, constant, daily and radiated into the lower extremities and to the feet. No incapacitating episodes of the spine disease were reported and the Veteran used no assistive devices or aids. He reported that he was unable to walk for more than a few yards. 

A physical examination of the spine revealed a stooped posture, abnormal gait with slow heel to toe gait mechanics, kyphosis, no cervical spine ankylosis, thoracolumbar spine ankylosis over the entire thoracolumbar spine with spine in neutral position, and an indication of unfavorable ankylosis due to dyspnea. The examiner specified that the Veteran's spine was ankylosed in a favorable position, however, due to the thoracic spine involvement; he did not have chest wall expansion which contributed to shortness of breath. Range of motion testing revealed 0 degrees of motion in flexion, extension, lateral flexion bilaterally, and rotation bilaterally. Objective evidence of pain on active range of motion and pain following repetitive motion was found, however, no additional limitations of motion were found after repetition. A sensory examination revealed normal findings of the bilateral lower extremities. A motor examination revealed findings of five out of five in all areas, demonstrating active movement against full resistance, with normal muscle tone and no atrophy. Lasegue's sign was negative, straight leg raising was negative, and sciatic notch tenderness was negative. January 2011 X-rays were reviewed by the VA examiner. The Veteran reported that he was not employed and he retired in 1990 due to the thoracolumbar disc disease. The Veteran was diagnosed with thoracolumbar ankylosis secondary to rheumatoid arthritis with severe mechanical back pain. The examiner found that the Veteran's thoracolumbar disc disease with ankylosis prevented him from employment in any capacity due to the severity of pain and poor sitting tolerance. The examiner also found that the effects on the Veteran's occupational activities included problems with lifting and carrying, decreased mobility, weakness or fatigue and pain. The limitations on the Veteran's activities of daily living were noted to include any activities that required bending, stooping, or lifting. The examiner repeated the July 2006 assessment that the Veteran was assessed as a limited community ambulatory without assistive device, without comment as to whether such was a result of his right knee disability, or whether such now was also a result of his thoracolumbar spine disability. 

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints warrants no more than a 40 percent disability rating under DC 5236. In making this determination, the Board notes that the evidence on file shows that the Veteran's diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is productive of pain, favorable ankylosis of the entire thoracolumbar spine, an altered gait, no additional limitation of joint function on repetitive motion, no sensory dysfunction, no motor dysfunction, and no separate neurological dysfunction. The Board finds that, while the March 2011 VA examiner noted there was an indication of unfavorable ankylosis due to dyspnea, he specified that the Veteran's spine was ankylosed in a favorable position and range of motion findings reflect the spine was ankylosed at 0 degrees. Likewise, the July 2006 VA examination also found the spine was ankylosed in a neutral position. 

Therefore, the Board finds that the Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints more nearly approximates the criteria for a 40 percent rating, but no higher, under DC 5236. This assignment of a 40 percent rating takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups. DeLuca, 8 Vet. App. 202, 206 -08. The Board notes however, that joint function was not additionally limited by pain, fatigue, incoordination, or instability on repetitive motion. 

While there is satisfactory lay and medical evidence of pain with favorable ankylosis of the thoracolumbar spine, VA treatment records throughout the duration of the appeal demonstrate range of motion studies revealed favorable ankylosis, with no additional limitation on repetitive motion to more nearly approximate any unfavorable ankylosis. As noted above, while the March 2011 VA examiner noted there was an indication of unfavorable ankylosis due to dyspnea, he specified that the Veteran's spine was ankylosed in a favorable position. As such, the record evidence does not more nearly approximate the applicable rating criteria for a 50 percent rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5236, 5243; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca, supra.

The Board has also considered the application of the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, as there are no records of the prescribed need for bed rest and treatment, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case. 38 C.F.R. § 4.71a, DC 5243. In this regard, the Board notes that the Veteran reported in the June 2010 Board hearing that he was confined to bed due to his back in the 1970's, in the July 2006 VA examination he denied having any episodes of incapacitating back pain that had required bed rest or hospitalization, or any significant flare ups, and in the March 2011 VA examination he reported that he self-prescribed bed rest up to 14 hours per day. 

The Board has considered other applicable rating criteria for the assignment of separate disability ratings. In light of the findings regarding the Veteran's reports of pain and numbness radiating into the lower extremities and the May 2009 private physician's letter indicating the Veteran had severe pain radiating down his left leg with a primary diagnosis of sciatica, the Board notes that the May 2009 private physician also stated that the Veteran's sciatic pain abated with treatment and did not provide any objective findings of neurological deficits, VA outpatient treatment reports from May 2005 to April 2009 revealed continued findings of normal sensory and motor evaluations, and a subsequent March 2011 VA examination reflects no evidence of neurological deficits. In fact, the March 2011 VA examination indicates that a sensory examination revealed normal findings of the bilateral lower extremities, a motor examination revealed findings of five out of five in all areas, the Veteran had normal muscle tone and no atrophy, there were negative findings of Lasegue's sign, straight leg raising, and sciatic notch tenderness. In addition, the Veteran reported in the June 2010 Board hearing that he had no bowel or bladder problems except those problems associated with his prostate cancer and in the March 2011 VA examination he denied symptoms of urinary urgency, urinary incontinence, urinary frequency, nocturia, fecal incontinence, obstipation, or erectile dysfunction. Therefore, the evidence of record does not demonstrate that there are any neurological manifestations of the Veteran's thoracolumbar spine disability which would warrant separate disability ratings. 

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an initial rating in excess of 40 percent at any time since the effective date of service connection for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints on October 6, 2004. See Fenderson, 12 Vet. App. at 125-26. That is to say, the Veteran's disability has been no more than 40 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition. Since the negative evidence outweighs the positive evidence, the benefit of the doubt rule does not apply, and the claim of entitlement to an initial rating in excess of 40 percent for service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints must be denied. 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

2. Rheumatoid Arthritis of the Right Knee

The Veteran's right knee was initially rated as 10 percent disabling under DC 5002, contemplating rheumatoid arthritis, effective October 6, 2004, and rated as 40 percent disabling under DC 5002, effective February 18, 2011. 38 C.F.R. § 4.71a, DC 5002.

Beyond the criteria found in DC 5002, discussed above, applicable are the criteria contemplating limitation of motion. 38 C.F.R. § 4.71a, DCs 5260, 5261.
DC 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a, DC 5260. DC 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a, DC 5261. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II (2013).

Turning to the evidence, the Veteran contends that his current rheumatoid arthritis of the right knee warrants a higher disability rating. During a June 2010 Board hearing, the Veteran reported that his right knee was productive of pain and felt as if someone with a screwdriver was prying his knee apart. He reported having maybe a little swelling in the knee and no fluid. The Veteran testified that he noticed that a physician reported that he developed a spur in the right knee. He also reported that he was given a brace to wear on the knee and he stated he had to wear it on the outside of his clothes due to irritation and that he did not wear the brace too much but he could put in on himself. The Veteran testified that he had problems pushing himself up the stairs due to his right knee, he had some stiffness in the knee when driving, his knee popped and cracked, and he had problems putting weight on the knee. Finally, he reported being on medication for his orthopedic disorders with some relief. The Veteran's friend and caretaker, R.S., testified that he spent most of his day, about 20 hours, laying on the couch, that he walked slowly and hunched over, and that he could pretty much get in and out of the car by himself.

A September 2005 VA outpatient treatment report reflects a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. 

In a July 2006 VA examination, conducted by a private provider, the Veteran reported developing acute rheumatoid arthritis with multiple joint involvement while stationed in Japan in 1955. He reported that he was currently followed by VA with pain medication with minimal relief of symptoms. The Veteran stated that the predominant joint which bothered him was the right knee. He reported that household chores which required standing or walking long distances increased the right knee pain and that he could no longer squat or kneel. The Veteran complained of symptoms including intermittent swelling, popping, clicking, and predominantly medial compartment pain. Pain was worse with squatting, kneeling, and walking long distances. He denied any episodes of right knee pain that required bed rest, hospitalization, or significant flare ups. 

A physical examination revealed normal heel toe gait mechanics without the aid of an orthopedic assistive device. The Veteran had no functional limitations on standing and walking while entering the clinic. The right knee had negative intraarticular effusion. Range of motion testing revealed 0 degrees of extension, and forward flexion to 110 degrees with pain. Pain on palpation of the medial joint line space was noted and was reproduced with passive range of motion. Cruciate and collateral ligaments were intact without evidence of an instability pattern. Negative Lachman's, anterior drawer, and McMurray's tests were noted. Neurovascular status of the right knee was intact. X-ray findings revealed moderate rheumatoid arthritis of the right knee without significant loss of range of motion. The examiner noted that, treadmill testing had to be discontinued after one minute as the Veteran developed an antalgic gait in the right lower extremity in reference to the right knee. Reexamination of the right knee did not demonstrate any further swelling or further loss of range of motion, however, the Veteran maintained a moderate antalgic gait while exiting the clinic. The examiner found the right knee condition would present difficulties with standing for protracted periods of time, squatting, or kneeling. The Veteran was rated as a limited community ambulatory without the aid of an orthopedic assistive device, as a result of his right knee disability. 

In November 2006 and April 2007 VA outpatient treatment reports, physical evaluations of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes, and the Veteran was diagnosed with osteoarthritis. 

In a July 2007 lay statement, the Veteran's friend and caregiver, R.S., reported that she had known the Veteran since 1986 and they had been living together for the past three years. She stated that she noticed his physical decline for the past 15 years and that he could hardly do anything. She also reported that the Veteran could not bend to reach his feet so she had to put his socks on and he had to roll of the couch in order to get up. Finally, she stated that, because of his condition, she had been doing all the washing, cleaning, and cooking. 

VA outpatient treatment reports from October 2007 to April 2009 reflect the Veteran was treated for and diagnosed with osteoarthritis and degenerative joint disease of the back and legs with complaints of back and knee pain limiting activity. Physical evaluations of the musculoskeletal and central nervous systems during this period revealed a normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. In September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping. 

A May 2010 VA X-ray report revealed findings of degenerative osteoarthritis of both knees, greater on the right. A December 2010 VA X-ray report revealed findings of stable mild degenerative osteoarthritis of the right knee and bipartite patella, normal variant. 
In a February 2011 VA examination of the joints, the Veteran reported that he was currently followed by the VA for his right knee rheumatoid arthritis with minimal relief of his symptoms. He reported that his condition had gotten progressively worse and that he was currently treated with medication with poor response. His reported right knee symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion, affected motion of the knee joint, and flare ups that were severe, weekly, and lasted one to two days in duration. Alleviating factors included medications. He stated that when his right knee flared up, he could not move it or walk on it. No constitutional symptoms of arthritis were noted. Incapacitating episodes of arthritis were reported to occur less than four times a year, and lasted for days. The Veteran's limitations included standing for 15 to 30 minutes and the instability to walk more than a few yards. He used no assistive devices. 

A physical examination revealed an antalgic gait with poor propulsion and other evidence of abnormal weight bearing was noted, although no callus formation, no skin breakdown, and no other evidence of such was also noted. Inflammatory arthritis was found and was noted to be currently in active process with no extraarticular manifestations. A summary of joint findings of the right knee included crepitus, tenderness, and guarding of movement. Tenderness was specified as minimal tenderness at the prepatellar bursa, medial and lateral joint line, and medial collateral ligament. Crepitus and grindings were found with no findings of bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, instability, or other abnormalities. Range of motion testing revealed 0 degrees of extension, and forward flexion to 105 degrees with pain. While objective evidence of pain following repetitive motion was found, no additional limitation with repetitive motion was found. No joint ankylosis was found. The Veteran was currently unemployed as he had retired in the 1990's due to chronic back pain. He was diagnosed with service-connected rheumatoid arthritis of the right knee. The examiner noted significant effects on the Veteran's occupational activities included decreased mobility, problems with lifting and carrying, and pain. Effects on the Veteran's usual daily activities included: no effects on feeding, toileting and grooming; mild effects on shopping, traveling, and driving; moderate effects on chores, bathing, and dressing; severe effects on recreation; and the right knee disability prevented exercise and sports. 

Prior to February 18, 2011

After a careful review of the evidence of record, the Board finds that, prior to February 18, 2011, the Veteran's service-connected rheumatoid arthritis of the right knee, more nearly approximates the criteria for a 10 percent rating under DC 5002, and does not warrant a higher rating under DC 5002, 5260, or 5261. The Board has based its conclusions on the satisfactory lay and medical evidence of record which shows symptoms productive of joint pain, extension to 0 degrees, flexion to 110 degrees, no episodes requiring bed rest or hospitalization or significant flare ups, and no findings of instability, dislocation of cartilage with frequent locking, pain and effusion into the joint, or ankylosis. 

While findings in the July 2006 VA examination demonstrated range of motion with pain, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion. Also in July 2006 VA examination, the Veteran reported no episodes of right knee pain that required bed rest, hospitalization, or significant flare ups. In addition, VA outpatient treatment reports from May 2005 to April 2009 of record reflect that physical evaluations of the musculoskeletal system revealed a normal range of motion, no muscle tenderness, normal joints. In fact, in September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping. Moreover, while the Veteran testified that he used a right knee brace occasionally, the objective findings of record prior to February 18, 2011 revealed no use of assistive devices. 

Therefore, there is no evidence of chronic rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, or any objective evidence of limitation of motion that would warrant a rating in excess of the 10 percent currently assigned under DCs 5002, 5260 or 5261. See 38 C.F.R.       § 4.71a, DCs 5002, 5260, 5261. 
Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher rating as demonstrated by VA examinations. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; DeLuca, 8 Vet. App. 202. 

From February 18, 2011

After a careful review of the evidence of record, the Board finds that, from February 18, 2011, the Veteran's service-connected rheumatoid arthritis of the right knee more nearly approximates the criteria for a 40 percent rating under DC 5002, and does not warrant a higher rating under DC's 5002, 5260 or 5261. The Board has based its conclusions on the satisfactory lay and medical evidence of record which shows joint pain, extension to 0 degrees, flexion to 105 degrees, episodes of severe and weekly flare ups, less than four incapacitating episodes of arthritis a year, and no findings of ankylosis. 

The Board observes that the August 2011 rating decision, which increased the Veteran's rating for service-connected rheumatoid arthritis of the right knee to 40 percent, mischaracterized the date of entitlement as March 8, 2011, the date of the VA examination. The Board finds, however, that the actual date of the VA examination of the right knee was February 18, 2011, and as such, entitlement arose as of the date of the February 18, 2011, VA examination in which findings indicated less than four incapacitating episodes of arthritis a year. Therefore based on the evidence above, the Board finds that from the date of the February 18, 2011, VA examination, the Veteran's disability more nearly approximates the criteria for a 40 percent rating under Dc 5002 as evidenced by less than four incapacitating episodes of arthritis a year. 

The Board finds however, that there is no positive evidence to support a finding of entitlement to a rating in excess of 40 percent for the period from February 18, 2011, as there is no evidence of extension limited to 45 degrees or ankylosis, so as to warrant a higher disability rating. While findings from the February 2011 VA examination demonstrated range of motion with pain, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion. Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating. See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs5260, 5261; DeLuca, 8 Vet. App. 202. 

As to the time period both prior to and since February 18, 2011, the Board has also considered whether there are other appropriate diagnostic codes for application. However, as the Veteran's service-connected rheumatoid arthritis of the right knee does not reflect findings of recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion, ankylosis, or an impairment of the tibia or fibula, DCs 5256, 5257, 5258 and 5262 do not apply. See 38 C.F.R. § 4.71a, DCs 5256-5258, 5262 (2013).

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 10 percent service-connected rheumatoid arthritis of the right knee at any time prior to February 18, 2011, or persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 40 percent at any time since February 18, 2011. See Fenderson, 12 Vet. App. at 125-26. That is to say, the Veteran's disability has been no more than 10 percent disabling prior to that time and no more than 40 percent disabling since that time, so his rating cannot be additionally "staged" because the currently assigned stages represent his greatest levels of functional impairment attributable to this condition. Since the negative evidence outweighs the positive evidence, the benefit of the doubt rule does not apply, and the claim of entitlement to an initial rating in excess of 10 percent prior to February 18, 2011, and in excess of 40 percent thereafter, for service-connected rheumatoid arthritis of the right knee, is denied. 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 518, 519. 

3. Diffuse Arthritis of the Right Foot and Left Feet

The Veteran was initially awarded 10 percent ratings each for service-connected diffuse arthritis of the right and left feet pursuant to 38 C.F.R. § 4.71a, DCs 5002-5279. This hyphenated diagnostic code may be read to indicate that rheumatoid arthritis is the service-connected disorder, and it is rated as if the residual condition is metatarsalgia, under DC 5279. 38 C.F.R. §4.71a, DCs 5002, 5279. The Board has analyzed the claim under the appropriate diagnostic codes applicable to the feet. 38 C.F.R. §§ 4.27, 4.71a, DC 5279. 

Under DC 5279, a 10 percent rating is the maximum rating available for anterior, unilateral or bilateral metatarsalgia (Morton's disease). Consequently, the Veteran is not entitled to initial ratings in excess of 10 percent under DC 5279. 38 C.F.R.      § 4.71a, DC 5279.

DC 5283 also provides ratings based on malunion or nonunion of tarsal or metatarsal bones. 38 C.F.R. § 4.71a, DC 5283. Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and, severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling. Id. A Note to DC 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling. Id.

Under DC 5284, other foot injuries are rated 10 percent disabling when moderate, 20 percent disabling when moderately severe, and 30 percent disabling when severe. 38 C.F.R. § 4.71a, DC 5284. With actual loss of use of the foot, a 40 percent rating is assigned under DC 5167. 38 C.F.R. § 4.71a, DC 5167.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence, the Veteran contends that his current diffuse arthritis of the bilateral feet warrants higher ratings for each foot. During a June 2010 Board hearing, the Veteran testified that his bilateral feet were productive of pain and numbness. He reported that his right shoe was worn down from the right side to the left side because he could not straighten out his foot due to the arthritis and that his right foot was at a 15 degree angle. The Veteran testified that his feet had gotten worse since his last VA examination with increased numbness and pain in the feet. He stated that he has not been recommended to use any orthotic inserts or therapy for his feet. The Veteran testified that he was taking medications for his orthopedic disorders with some relief. The Veteran's friend and caretaker, R.S., testified that he spent most of his day, about 20 hours, laying on the couch, that he walked slowly and hunched over, and that he could pretty much get in and out of the car by himself.

A September 2005 VA outpatient treatment report reflects a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. 

In a July 2006 VA examination, conducted by a private provider, the Veteran related a history of developing acute rheumatoid arthritis while stationed in Japan in 1955. He reported that he was presently followed by VA with pain medication with associated foot involvement with minimal relief of symptoms. The Veteran denied having any custom arch supports for his shoes. He reported that household chores that required standing and walking long distances increased his pain along the medial instep for both feet. The Veteran complained of pain, aching midfoot, joint spaces worse with standing for protracted periods of time, and walking long distances. He denied any significant flare ups or incapacitating feet pain that had required bed rest or hospitalization over the last year. 

A physical examination revealed normal heel toe gait mechanics without the aid of an orthopedic assistive device. The Veteran had no functional limitations on standing or walking. An inspection of his shoes did not reveal any excess of lateral sole or heel wear. He was not currently wearing any custom arch supports. Both feet demonstrated a normal clinical contour, mild swelling midfoot joint spaces, normal medial longitudinal arch in the standing position, heel was in neutral position without varus or valgus deformity, no malalignment of the Achilles tendon, and no pain on palpation or manipulation of the Achilles tendon. A restricted subtalar range of motion with inversion was measures to 10 degrees bilaterally, and eversion to 0 degrees bilaterally with pain with passive subtalar manipulation bilaterally. Inspection of the plantar aspect of the bilateral feet did not demonstrate any callosities or transfer lesions. Motor function for extensor hallucis longus, tibialis anterior, peroneal musculature groups was rated at five out of five in both lower extremities. Achilles reflex was 1+ bilaterally and dorsalis pedis pulse was 1+ bilaterally. The Veteran had diffuse pain to palpation in the midfoot region for both feet. X-rays revealed findings of diffuse arthritis of the bilateral feet. The Veteran was diagnosed with bilateral rheumatoid arthritis to the feet with loss of subtalar range of motion. Treadmill testing had to be discontinued after one minute as the Veteran developed an antalgic gait in the right lower extremity due to his right knee. Reexamination of the feet did not demonstrate any further swelling, loss of range of motion or fatigability. The examiner found that rheumatoid arthritis of the feet would give the Veteran difficulty with standing for protracted periods of time and walking long distances. The Veteran was rated as a limited community ambulatory without the aid of an orthopedic assistive device that was secondary to his right knee. 

In November 2006 and April 2007 VA outpatient treatment reports, physical evaluations of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes, and the Veteran was diagnosed with osteoarthritis. 

In a July 2007 lay statement, the Veteran's friend and caregiver, R.S., reported that she had known the Veteran since 1986 and they had been living together for the past three years. She stated that she noticed his physical decline for the past 15 years and that he could hardly do anything. She also reported that the Veteran could not bend to reach his feet so she had to put his socks on and he had to roll of the couch in order to get up. Finally, she stated that, because of his condition, she had been doing all the washing, cleaning, and cooking. 

VA outpatient treatment reports from October 2007 to April 2009 reflect the Veteran was treated for and diagnosed with osteoarthritis and degenerative joint disease of the back and legs with complaints of back and knee pain limiting activity. Physical evaluations of the musculoskeletal and central nervous systems during this period revealed a normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes. In September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping. 

A December 2010 VA X-ray report revealed findings of moderate degenerative osteoarthritis of the first MTP joint bilaterally, soft tissue calcification raising the possibility of gout, and moderate mild plantar and calcaneal spur bilaterally. 

In a February 2011 VA examination, the Veteran reported that he was currently followed by the VA for his bilateral feet with minimal relief of his symptoms and that his symptoms had gotten progressively worse. Treatment included pain medication with partial effectiveness. The Veteran's reported symptoms of the feet included bilateral pain, left foot stiffness, right foot swelling, bilateral weakness, and bilateral lack of endurance. No flare ups of the foot joint disease were noted. The Veteran reported having the ability to stand for 15 to 30 minutes and he was unable to walk more than a few yards. No assistive aids or devices were needed. 

A physical examination found no evidence of swelling, instability, weakness bilaterally and no evidence of abnormal weight bearing on the left foot. Objective evidence of painful motion and tenderness was found bilaterally, and abnormal weightbearing was found on the right foot. The examiner found no malalignment of the Achilles tendon and no Achilles tendon tenderness bilaterally. An examination of the plantar aspect of the both feet did not demonstrate any abnormal calluses. The Veteran's gait was antalgic with poor propulsion, limping, and favoring the right lower extremity. The December 2010 X-rays were reviewed. The Veteran was diagnosed with diffuse arthritis of the bilateral feet. He reported that he was last employed in the 1990's and was medically retired due to continued symptoms related to his chronic back pain. The examiner repeated the July 2006 assessment that the Veteran was assessed as a limited community ambulatory without assistive device, without comment as to whether such was a result of his right knee disability, or whether such now was also a result of his thoracolumbar spine disability. The effects on his activities of daily living included: no effects on grooming, toileting, or feeding; mild effects on chores, shopping, and dressing; moderate effects on traveling, bathing, and driving; severe effects on exercise and recreation; and prevention of sports. 

After a careful review of the evidence of record, the Board finds that the Veteran's service-connected diffuse arthritis of the right and left feet do not warrant initial ratings in excess of 10 percent each at any time since the effective dates of the grant of service connection on October 6, 2004. The evidence of record demonstrates that the Veteran's disabilities of the feet were productive of pain, tenderness an antalgic gait, abnormal weightbearing on the right, and X-ray evidence of moderate degenerative osteoarthritis of the first MTP joint with soft tissue calcification raising the possibility of gout, and moderate, mild plantar and calcaneal spur. Neither foot was manifested by flatfoot, clawfoot, malunion or nonunion of the tarsal or metatarsal bones with moderately severe or severe disability, or a moderately severe or severe foot injury. As previously noted, the Veteran is already in receipt of the maximum rating for metatarsalgia under DC 5279. Thus, he is not entitled to higher initial ratings under DC 5279. 38 C.F.R. § 4.71a, DC 5279.

In addition, the Veteran has not been shown to have pes cavus that is a manifestation of his service-connected diffuse arthritis of the right foot and left foot. Moreover, the evidence does not show that the Veteran had all toes tending to dorsiflexion, limitation of dorsiflexion to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads so as to warrant higher initial ratings under DC 5278. As such, the Veteran has not been shown to have met the criteria for initial ratings in excess of 10 percent under DC 5278. 38 C.F.R. § 4.71a, DC 5278.

The Board also finds that higher initial ratings are not warranted under DC 5284. The evidence of record shows that the Veteran's service-connected diffuse arthritis of the right foot and left foot has been characterized as mild to moderate, as demonstrated by the December 2010 VA X-ray. In addition, the VA outpatient treatment reports from May 2005 to April 2009 reflect physical findings of the musculoskeletal system included normal range of motion, normal joints and no muscle tenderness. Moreover, the VA outpatient treatment reports did not reflect additional complaints related to the bilateral feet during this period. Finally, the July 2006 and February 2011 VA examinations reflect no evidence of any symptoms being characterized as moderately severe or severe. Overall, the evidence does not demonstrate a moderately severe foot injury and DC 5284 may thus not serve as a basis for higher initial ratings. 38 C.F.R. § 4.71a, DC 5284.
 
Similarly, as the July 2006 and February 2011 VA examiners found no malunion or nonunion of the tarsal or metatarsal bones, and as discussed above, the Veteran does not have a moderately severe foot disability; and DC 5283 may thus not serve as a basis for higher initial ratings. 38 C.F.R. § 4.71a, DC 5283.

The Board has also considered whether there are other appropriate diagnostic codes for application under which higher initial ratings would be warranted; however, as the Veteran's service-connected diffuse arthritis of the right foot and left foot did not reflect any findings of flatfoot, DC 5276 does not apply. 38 C.F.R. § 4.71a, DC 5276.
 
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, higher initial ratings for service-connected diffuse arthritis of the right foot or left foot is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher. In this regard, the Board observes that the Veteran has complained of pain on numerous occasions. However, the effect of the pain in the Veteran's right and left feet is contemplated in the currently assigned 10 percent ratings under DCs 5002-5279. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs, 5002, 5279, 5283, 5284, DeLuca, 8 Vet. App. 202.

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for initial ratings in excess of 10 percent at any time since the effective date of service connection for diffuse arthritis of the right foot or left foot on October 6, 2004. See Fenderson, 12 Vet. App. at 125-26. That is to say, the Veteran's disabilities of the feet have been no more than 10 percent disabling since the effective dates of his awards, so his ratings cannot be "staged" because these represent his greatest level of functional impairment attributable to these conditions. Since the negative evidence outweighs the positive evidence, the benefit of the doubt rule does not apply, and the claims of entitlement to initial ratings in excess of 10 percent for diffuse service-connected arthritis of the right and left foot must be denied. 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 518, 519. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony and those of his friend and caregiver, R.S., with regard to the severity of his service-connected disabilities currently on appeal. In this regard, the Veteran and R.S. are competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Lay evidence was provided by the Veteran and R.S. during a Board hearing and during the course of his VA examinations. The Veteran is competent to report his current symptomatology as it pertains to his spine, right knee, and bilateral feet, and the Board finds that the testimony and statements by the Veteran and R.S. are credible. 

However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran and R.S. have not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment. The Veteran has not asserted and there is no clinical evidence of symptoms related to his thoracolumbar spine, right knee, and bilateral feet that were not considered and evaluated under the existing rating criteria. There Veteran has not asserted and there is no clinical evidence of effects of his service-connected disabilities attributed to such on the basis that it was not possible to separate them from the service-connected disabilities. Mittleider v. West, 11 Vet. App. 181 (1998). Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Also, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under Mittleider, there are no additional service-connected symptoms or conditions that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. In the instant case, a TDIU has already been awarded, effective February 18, 2011, and the issue of entitlement to an earlier effective date for such has been perfected and is currently before the Board. Further discussion of a TDIU, as it relates to the increased rating claims decided herein, is thus not required. 

Pertinent Laws and Regulations - Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); see also Harper v. Brown, 10 Vet. App. 125 (1997). 

Thus, when addressing the effective date for an award of increased compensation, a determination must be made when a claim for increased compensation was received and when a factually ascertainable increase in disability occurred. With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim. 38 C.F.R. § 3.155(c) (2013). Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2013). A VA treatment note may constitute an informal claim for increase. 38 C.F.R. § 3.157 (2013). Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a) (2013). 
The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error. See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a) (West 2002); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992). The Board, however, is not required to conjure up issues that were not raised by an appellant. See Brannon v. West, 12 Vet. App. 32 (1998). 

VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2013). Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2013). 

The Court has held that a claim for unemployability compensation was, in essence, an application for an increased rating. See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995). The Court has also held that a TDIU was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities. See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001). A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

Analysis

In this case, a TDIU claim was, in essence, initially raised on May 8, 2008, as part of the Veteran's Notice of Disagreement (NOD) with the initial ratings assigned to his newly service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet, considering the evidence of record at that time, and the holding in Rice. Careful review of the claims file is silent for any specific claim for a TDIU dated prior to May 8, 2008.

The Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is rated as 40 percent disabling, as of October 6, 2004, his service-connected rheumatoid arthritis of the right knee is rated as 10 percent disabling as of October 6, 2004, and 40 percent disabling as of February 18, 2011, and his service-connected diffuse arthritis of the right and left feet are both rated as 10 disabling as of October 6, 2004. His combined rating is 60 percent as of October 6, 2004. However, all of the disabilities result from a common etiology, rheumatoid arthritis, and all are orthopedic disabilities. Thus, for the purpose of finding one 60 percent disability, the Board may consider the Veteran's four musculoskeletal disabilities together. 38 C.F.R. § 4.16(a)(2). Accordingly, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) were met as of October 6, 2004. 

The question that remains is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

On VA examinations in July 2006, conducted by a private provider, as to the Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet, his only service-connected disabilities, he reported that he was retired. The examiner reported that the Veteran's right knee disability would give him difficulty with standing for protracted periods of time, and with squatting, stooping, and kneeling. The examiner asserted that the Veteran's thoracolumbar spine disability would give him difficulty with any type of repetitive bending, stooping, or lifting. The examiner reported that the Veteran's bilateral foot disabilities would give him difficulty with standing for protracted periods of time and walking long distances. The examiner opined that the Veteran was rated as a limited community ambulatory without the aid of an orthopedic assistive device; however such conclusion was limited to the Veteran's right knee disability.

During his June 2010 Board hearing, the Veteran asserted that he medically retired in the 1990's due to his thoracolumbar spine pain and related symptoms. 

On VA examination on March 8, 2011, as to his service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, the Veteran reported that he retired from work as a commercial fisherman in 1990, due to his thoracolumbar spine disability. The examiner opined that the Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints prevented him from employment in any capacity due to the severity of pain and poor sitting tolerance. 

On VA examination on February 18, 2011, as to his service-connected rheumatoid arthritis of the right knee, the Veteran again reported that he had retired from work as a commercial fisherman in 1990, due to his thoracolumbar spine disability. The examiner reported that the Veteran's right knee disability had significant effects on his occupational activities in that he had decreased mobility and problems with lifting and carrying, and that such required him to be assigned different duties. On VA examination on February 18, 2011, as to the Veteran's service-connected diffuse arthritis of the right and left feet, the examiner repeated the July 2006 report that the Veteran was assessed as a limited community ambulatory without assistive devices, without comment as to whether such was a result of his right knee disability, or whether such now was also a result of his bilateral feet disabilities.

The Board has considered the argument set forth by the Veteran's attorney in a May 2014 statement. The Veteran's attorney asserts that the Veteran met the schedular criteria required by 38 C.F.R. § 4.16 for a TDIU as of October 6, 2004, and that he should thus be entitled to an effective date of October 6, 2004. 

While the Board does not disagree that the Veteran met the schedular criteria required by 38 C.F.R. § 4.16 for a TDIU as of October 6, 2004, the remaining query in determining whether a TDIU is warranted is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. Hatlestad, 5 Vet. App. 524, 529. While the Veteran's attorney asserted that VA had already awarded the Veteran a TDIU based on evidence existing for considerable time in the claims file, the Board disagrees.

In the August 2011 rating decision that initially awarded the Veteran a TDIU, the AMC reported that a TDIU was warranted as he met the schedular criteria required by 38 C.F.R. § 4.16 for a TDIU and evidence indicated that he had not worked since 1990 due to his medical problems and that a VA examiner, on March 8, 2011, noted that the Veteran's thoracolumbar disability prevented him from employment in any capacity due to the severity of pain and poor sitting tolerance. Evidence dated prior to March 8, 2011, or evidence existing for considerable time in the claims file, was not cited. 

The RO's January 2012 rating decision, effectuating the Board's January 2012 grant of a 40 percent rating for service-connected diffuse arthritis of the right knee as of February 18, 2011, determined that the Veteran met the schedular criteria required by 38 C.F.R. § 4.16 for a TDIU as of February 18, 2011, and the medical evidence still showed that his service-connected disabilities prevented him from maintaining gainful employment. The Board finds no basis for the RO's decision to change the effective date of the Veteran's award of a TDIU from March 8, 2011, to February 18, 2011. However, as noted below, the Board will not disturb such. It appears that the RO did not consider that the Veteran met the schedular criteria required by 38 C.F.R. § 4.16 for a TDIU as of October 6, 2004, and not as of February 18, 2011. It also appears that the RO did not consider that the February 18, 2011, VA examination reports discussed the Veteran's service-connected rheumatoid arthritis of the right knee and diffuse arthritis of the right and left feet, and not his service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, and did not include medical comment that the Veteran's service-connected disabilities prevented him from maintaining gainful employment. Such an opinion was not of record until the March 8, 2011, VA examination. 

In any event, the Board finds no evidence existing for considerable time in the claims file, or prior to March 8, 2011, indicating that the Veteran's service-connected disabilities rendered him unemployable. It appears that the Veteran, from his submissions of highlighted copies of the July 2006 VA examination reports, asserts that he was found to be unemployable at the time of the July 2006 VA examination. As discussed above, however, the Veteran reported that he was retired at the time of the July 2006 VA examination; and the examiner opined that his service-connected disabilities would give him difficulty in a number of physical situations and that he was assessed as a limited community ambulatory without assistive device, as to his right knee disability. The examiner did not report or opine that the Veteran's probable difficulty in a number of physical situations or his status as a limited community ambulatory without assistive devices prevented him from maintaining gainful employment. To be clear, it was not until the VA examiner, on March 8, 2011, reported that the Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints prevented him from employment in any capacity due to the severity of pain and poor sitting tolerance. 

Thus, based upon the evidence of record, the Board finds that there is neither evidence of any earlier unadjudicated formal or informal claim of entitlement to a TDIU prior to May 8, 2008, nor any factually ascertainable evidence demonstrating that entitlement to a TDIU arose dated prior to March 8, 2011. 

The date of the Veteran's claim of entitlement to a TDIU is May 8, 2008. The date entitlement to a TDIU arose is March 8, 2011. The later of the two dates relevant to the issue on appeal, the date of the Veteran's claim, May 8, 2008, and the date upon which it was factually ascertainable that the Veteran was unemployed due to his service-connected disability, March 8, 2011, is in fact, March 8, 2011. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The RO, in its January 2012 rating decision gave the Veteran the benefit of an earlier effective date, February 18, 2011, and the Board will not disturb such.














(Continued on the next page)
When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the negative evidence outweighs the positive evidence, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). In this case, the negative evidence outweighs the positive evidence and the claim of entitlement to an effective earlier than February 18, 2011, for the award of a TDIU, must be denied.


ORDER

An initial rating in excess of 40 percent for service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is denied. 

An initial rating in excess of 10 percent prior to February 18, 2011, for service-connected rheumatoid arthritis of the right knee is denied. 

An initial rating in excess of 40 percent from February 18, 2011, for service-connected rheumatoid arthritis of the right knee is denied. 

An initial rating in excess of 10 percent for service-connected diffuse arthritis of the right foot is denied. 

An initial rating in excess of 10 percent for service-connected diffuse arthritis of the left foot is denied.

An effective date earlier than February 18, 2011, for the award of a TDIU, is denied. 


____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


